Citation Nr: 1113298	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-13 285A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a seizure disorder secondary to service-connected residuals of traumatic brain injury.   

2.  Entitlement to service connection for a seizure disorder secondary to service-connected residuals of traumatic brain injury.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a major depressive disorder.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to an evaluation in excess of 40 percent for service-connected residuals of traumatic brain injury.

6.  Competency to handle the disbursement of funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.N.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION


The Veteran served on active duty from June 1980 to June 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2011, and a transcript of the hearing is of record.

A December 2009 rating decision denied, among several issues, service connection for hepatitis C and an evaluation in excess of 40 percent for service-connected residuals of traumatic brain injury.  The Veteran was notified of the decision later in December 2009. A VA Form 9, Appeal to Board of Veterans' Appeals, received by VA in November 2010, is construed as a timely notice of disagreement to the denials of service connection for hepatitis C and an evaluation in excess of 40 percent for service-connected residuals of traumatic brain injury.  Under the rulings in Manlincon v. West, 12 Vet. App. 238 (1999) and Godfrey v. Brown, 7 Vet. App. 398 (1995), the issues of entitlement to service connection for hepatitis C and entitlement to an evaluation in excess of 40 percent for service-connected residuals of traumatic brain injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Additionally, the now-reopened claim of service connection for a seizure disorder is also being remanded to the RO via the AMC for additional development.  Because the Veteran's potential entitlement to service connection for a seizure disorder may have an impact upon resolution of his application to reopen his claim of service connection for depression, claimed as a residual of an in-service concussion injury, it is inextricably intertwined with the reopened claim of service connection for a seizure disorder and will be reajudicated by the RO/AMC after completion of the directives below.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); see Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).


FINDINGS OF FACT

1.  The original claim of service connection for a seizure disorder was denied by the RO in an unappealed rating decision in January 2004.   

2.  The evidence received subsequent to the January 2004 denial of service connection for a seizure disorder is not cumulative or redundant of evidence previously of record and by itself or in connection with the evidence previously assembled raises a reasonable possibility of substantiating the claim. 

3.  The Veteran's symptomatology causes him to lack the capacity to contract or to manage his affairs, including the disbursement of funds without limitation.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied service connection for a seizure disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2010).

2.  New and material evidence has been received to reopen a claim for service connection for a seizure disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2010).  

3.  The Veteran is not competent for the purpose of receiving direct payment of his VA benefits.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.353 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

Adequate notice involving new and material evidence was not sent in this case until later in the claims process.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  Although the RO incorrectly advised the Veteran of what evidence would constitute new and material evidence to reopen his claim in an October 2005 letter, a corrective letter was sent to the Veteran in May 2009 that informed him of the requirements needed to reopen a claim based on the correct law as to new and material evidence.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims files after the May 2009 letter.  

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a veteran of the evidence and information that is necessary to reopen the claim and VA must notify a veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

In this case, the VCAA notification letter provided to the Veteran in May 2009 comply with the holding in Kent.  In essence, this letter informed the Veteran that the claims were originally denied because a seizure disorder was not shown to have been incurred in or caused by service or by a service-connected disability and that he must submit evidence showing that the disability is related to service or service-connected disability.   

Because the VCAA applies only to claims for benefits under chapter 51 of title 38 of the U.S. Code, and an applicant for restoration of competency is not seeking benefits under chapter 51, but, rather, is seeking a decision regarding how his benefits will be distributed under chapter 55, the VCAA is inapplicable to the issue of the competency to handle the disbursement of funds.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).

The Veteran was informed in a March 2006 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Board presently reopens the claim of service connection for a seizure disorder and will direct a comprehensive VA medical examination. 

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue of the Veteran's competency.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his January 2011 videoconference hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

Analyses of the Claims

New And Material Evidence - Seizure Disorder

The Veteran seeks to reopen a claim of service connection for a seizure disorder which he contends are due to service, including his service-connected traumatic brain injury.  The record contains new and material evidence to reopen the claim for service connection for a seizure disorder. 

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a seizure disorder that began in service, or is attributable to a service-connected disorder.  

The issue of service connection for a seizure disorder was most recently denied by an unappealed rating decision in January 2004 because it was not shown to have been incurred in or caused by service or by service-connected disability.  The Veteran attempted to reopen his claim of service connection for a seizure disorder in September 2005.  The claim was denied in a June 2006 rating decision, and the Veteran timely appealed.

The evidence on file at the time of the January 2004 RO decision consisted of the Veteran's service treatment records, VA and private treatment records dated from July 1999 to September 2003, and February 2002 statements from the Veteran's family.  The claim was previously denied because there was no evidence of a nexus between a seizure disorder and the Veteran's service-connected traumatic brain injury residuals.  In substance, the claim of service connection had been denied on several occasions because although the Veteran had been shown to have a seizure disorder or partial seizure disorder, the RO determined that the disorder was linked to the Veteran's non-service-connected substance abuse.  

Evidence received since January 2004 consists of VA treatment and examination reports dated from September 2001 to October 2010 and written statements by and on behalf of the Veteran.  The evidence received after January 2004 includes a November 2007 VA diagnosis of a seizure disorder status post traumatic brain injury and an August 2009 VA diagnosis of traumatic brain accident with residuals of seizures.  

The November 2007 and August 2009 findings are new and material.  They are new because they were received by VA after January 2004 and they are material because they raise a reasonable possibility of substantiating the claim - i.e., they are suggestive that the Veteran currently has a seizure disorder associated with his service-connected residuals of traumatic brain injury.  Both VA treatment care providers and medical examiners have reported that the Veteran has a seizure disorder because of an in-service concussion, sustained in an automobile accident.  VA must presume their credibility.  Evans v. Brown, 9 Vet. App. 273, (1996). For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

herefore, new and material evidence has been submitted and the claim for service connection for a seizure disorder is reopened.

Competency to Handle Disbursement of Funds

Although the Veteran has contended, including at his January 2011 videoconference hearing, that he is competent to handle his finances, the evidence on file does not support his claim and the issue is denied.

38 C.F.R. § 3.353 (2010) is the VA regulation that pertains to determinations of competency and incompetency.  It contains both procedural and substantive provisions.

Initially, the Board finds that the RO complied with the due process requirements of 38 C.F.R. § 3.353(e).  The RO issued an October 2003 proposal of incompetency informing the Veteran that it was proposing to find him incompetent to manage his funds based on the September 2003 medical findings of a VA doctor.  In its October 2003 cover letter, the RO informed the Veteran of his right to a hearing, how to obtain such a hearing, and the consequences of a finding of incompetency.  The Veteran did not request a hearing, and the RO issued a January 2004 decision finding the Veteran incompetent and a January 2004 letter notifying him of this finding.

Under VA regulations, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).

Rating agencies are authorized to make official determinations of competency and incompetency for the purpose of existing laws, VA regulations and VA instructions.  Such determinations will be controlling for purposes of direct payment of current benefits.  38 C.F.R. § 3.353(b).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id.

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

In this case, the Board finds that that the veteran is not competent to manage the disbursement of funds.  He is in receipt of service connection for residuals of traumatic brain injury involving a cerebral concussion with headaches, rated 40 percent disabling.  He has also had problems with seizures and substance abuse.  

A September 2001 MRI of the brain revealed mild volume loss.

After reviewing the claims file and examining the Veteran in September 2003, the VA examiner diagnosed alcohol dependence, a history of prescription drug and cocaine abuse, and an adjustment disorder with mixed anxiety and depression.  The examiner noted that the Veteran was recently brought into an emergency room by his brother, who expressed concern that the Veteran would spend his paycheck on cocaine; the Veteran's blood alcohol level in the ER was 0.388.  His brother said that he was using cocaine and alcohol whenever he had money.  The examiner noted that the Veteran's condition reflected major impairment in both social and vocation functioning due primarily to chronic substance abuse and possible sequelae of his underlying traumatic brain injury and concluded that the Veteran did not currently appear able to manage his funds in his own best interest.

According to a May 2005 treatment report from a VA psychologist, who had been appointed the Veteran's primary clinician in the substance abuse treatment program in April 2003, the Veteran was essentially homeless and drank most of the time.  It was noted that the Veteran appeared unable to organize himself to find stable housing and continued to drink in spite of the potential risk while on anti-seizure medications.  The VA psychologist concluded that the Veteran continued to need a payee.

When examined by VA in November 2007, the diagnosis was of a seizure disorder, status post traumatic brain injury that was not well controlled on medications and might be the result of noncompliance and substance abuse.  Although the Veteran claimed that he was capable of managing his finances, the examiner observed that  this was questionable since the Veteran said that he did not have enough money to take the bus home.  During an August 2009 VA medical examination, the Veteran reported that he would have episodes of memory loss lasting from two to three days.

On VA evaluation in August 2010, which included review of the claims files and an interview with the Veteran, it was noted that the Veteran continued to be involved in ongoing recreational drug use and to be "in and out" of jail.  The Veteran's medical chart indicated that the Veteran sometimes had clear speech and coherent thoughts and at other times slurred his speech.  He repeatedly reported trouble with transportation and financial limitations.  The Veteran's appearance was described as "disheveled" and his thought content was vague; he had difficulty answering questions.  It was noted that even though the Veteran received $770 a month in compensation and only paid approximately $170 in rent, his lights had been turned off for lack of payment.  He said that he gave money to his mother or brother.  The examiner noted the Veteran's contradictory answers when compared with chart notes, his difficulty answering questions, his poor concentration and poor frustration tolerance, his impulsivity that resulted in fights and drug use, and his impaired judgment in giving money away instead of paying the light bill, and concluded that the Veteran did not appear competent to manage his own funds.

The August 2010 opinion, which is based on a comprehensive and accurate discussion of the evidence of record, is entitled to significant probative weight and, when coupled with the prior evidence noted above in which several other examiners felt that the Veteran was incapable of managing his own finances, constitutes clear and convincing evidence that leaves no doubt as to the Veteran's incompetency.  See 38 C.F.R. § 3.353(c).  Cf. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The Board has considered the Veteran's contentions involving his competency, including at his January 2011 videoconference hearing.  However, the observations and opinions of skilled medical professionals are far more probative than the Veteran's self assertion of competency.  The most probative evidence is clear, convincing and leaves no doubt.

For the foregoing reasons, the preponderance of the evidence (rising to the level of clear, convincing and leaving no doubt) indicates that the Veteran is not competent for the purpose of receiving direct payment of his VA benefits.  The benefit of the doubt doctrine is therefore not for application, and the request to restore competency must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for a seizure disorder, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  

Restoration of competency is denied.


REMAND

The Board has found that the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for a seizure disorder.    

Although the November 2007 and August 2009 reports are new and material with respect to the issue of service connection for a seizure disorder, they are insufficient for a reasoned determination.  These reports do not contain a clear rationale for the finding that the Veteran currently has seizures due to his service-connected residuals of traumatic brain injury.  Consequently, a nexus opinion is needed prior to final Board adjudication.

As noted above, the Veteran filed a timely notice of disagreement relative to the issues of service connection for hepatitis C and an evaluation in excess of 40 percent for service-connected residuals of traumatic brain injury.  Because the filing of a notice of disagreement initiates appellate review, these claims must be remanded for the preparation of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2010), an examination will be requested whenever VA determines, as in this case, that there is a need to confirm the existence and to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2010).  

Therefore, the case is REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC will take appropriate action to contact the Veteran and ask him to provide the names, addresses and approximate dates of treatment for any health care providers, including VA, who may possess additional records pertinent to his claim for service connection for a seizure disorder.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, the RO/AMC should obtain and associate with the file all records that are not currently on file.  If the RO/AMC is unsuccessful in obtaining any such records identified by the Veteran, it should inform the Veteran of this and request him to provide a copy of the outstanding medical records if possible.  

2.  The RO/AMC will then schedule the Veteran for a VA examination by an appropriate health care provider to determine the etiology of his seizure disorder.  The following considerations will govern the examination:

a.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.   The examination report must reflect review of pertinent material in the claims folder.  

b.  After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether the Veteran currently has a seizure disorder that is etiologically related to either his active service or to his service-connected traumatic brain injury.  

c.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  In particular:

(i)  the examiner must state whether the Veteran has a seizure disorder that is related to the in-service injury, or whether any seizure disorder is a residual of the Veteran's history of substance abuse, and;

(ii) the examiner must state whether the Veteran has a depressive disorder that was caused or aggravated by the in-service injury; or (if the examiner opines that the Veteran's seizure disorder is related to service) the Veteran's seizure disorder.  
  
If the examiner is unable to render an opinion without resort to speculation, he or she must so state.

d.  If the examiner responds to the above inquiries that he/she cannot so opine without resort to speculation, the RO/AMC will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

3.  Thereafter, the RO/AMC will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  The RO/AMC must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

5.  Following completion of all indicated development, the RO/AMC will readjudicate the reopened claim of service connection for a seizure disorder, considering any and all evidence that has been added to the record since its last adjudicative action; and whether new and material evidence has been received to reopen the claim of service connection for a depressive disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative will be provided a supplemental statement of the case, which should include all pertinent law and regulations.  The Veteran and his representative will then be given an appropriate opportunity to respond thereto.  

6.  After determining whether any additional evidentiary development is necessary and accomplishing such with respect to the issues of service connection for hepatitis C and an evaluation in excess of 40 percent for service-connected residuals of traumatic brain injury, the RO/AMC should issue a statement of the case which addresses these issues.  The RO/AMC should furnish the Veteran with appropriate notice as to the appeal process.  Following issuance of the statement of the case, the RO should conduct any further appellate proceedings that are established by relevant statute, regulation and precedent.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


